In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the mother appeals from an order of the Family Court, Kings County (Eearl, J.), dated January 12, 2007, which denied her motion to vacate an order of fact-finding and disposition (one paper) of the same court dated December 7, 2006, which, upon, inter alia, her default in appearing at the fact-finding and dispositional hearings, terminated her parental rights and transferred guardianship and custody of the child to the Commissioner of the Administration for Children’s Services of the City of New York for the purpose of adoption.
Ordered that the order is affirmed, without costs or disbursements.
A parent seeking to vacate a default in a termination of *822parental rights proceeding must establish a reasonable excuse for the default and a meritorious defense (see Matter of Joseph N., 45 AD3d 849 [2007]). The determination whether to relieve a party of a default is a matter left to the sound discretion of the Family Court (see Matter of Viergela A., 40 AD3d 630, 631 [2007]). Here, the mother failed to present a reasonable excuse for her default and failed to set forth a meritorious defense. Accordingly, the Family Court providently exercised its discretion in denying her motion to vacate her default. Rivera, J.P., Santucci, Covello and Balkin, JJ., concur.